Exhibit 10.2


















AMENDED AND RESTATED
SENIOR MANAGEMENT AGREEMENT
BY AND BETWEEN
HURON CONSULTING GROUP INC.
AND
JAMES H. ROTH





--------------------------------------------------------------------------------




SENIOR MANAGEMENT AGREEMENT
AMENDED AND RESTATED SENIOR MANAGEMENT AGREEMENT (the “Agreement”), effective as
of January 1, 2017 (the “Effective Date”), by and between Huron Consulting Group
Inc., a Delaware corporation (“Huron”), and James H. Roth (“Executive”).
PRELIMINARY RECITALS
A.    WHEREAS, Huron and its affiliates are engaged in the business of providing
diversified business consulting services (the “Business”). For purposes of this
Agreement (except where the context contemplates otherwise), the term the
“Company” shall include Huron, its subsidiaries and assignees and any successors
in interest of the Company and its subsidiaries; and
B.    WHEREAS, Huron Consulting Services LLC (formerly known as Huron Consulting
Group LLC) and Executive previously entered into one or more Senior Management
Agreements; and
C.    WHEREAS, this Amended and Restated Senior Management Agreement will
supersede and replace any prior Senior Management Agreements;
D.    WHEREAS, the Company currently employs Executive and desires to continue
to employ Executive from and after the Effective Date, and Executive desires to
continue to be so employed by the Company, as set forth herein, and the parties
desire to amend and restate the Prior Agreement, as amended, as set forth below,
which amendment and restatement is intended to incorporate all prior amendments
into one document and to make other technical and conforming changes.
NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.     Employment.
1.1    Title and Duties. The Company agrees to continue to employ Executive, and
Executive agrees to accept such continuing employment with the Company, as Chief
Executive Officer for the Employment Period, in accordance with the terms and
conditions of this Agreement. During the Employment Period, Executive shall (a)
have such responsibilities, duties and authorities as are customarily assigned
to such position and shall render such services or act in such capacity for the
Company and its affiliates as the Board of Directors of the Company (the
“Board”) shall from time to time direct, and (b) shall report to the Board.
Executive shall perform the duties and carry out the responsibilities assigned
to him, to the best of his ability, in a trustworthy and businesslike manner for
the purpose of advancing the business of the Company and its affiliates.
Executive shall engage in travel as reasonably required in the performance of
Executive’s duties. Executive acknowledges that Executive’s duties and
responsibilities hereunder will require Executive’s full business time and
effort and agrees that, during the Employment Period, Executive will not engage
in any other business activity or have any business pursuits or interests which
materially interfere or conflict with the performance of Executive’s duties
hereunder; provided that Executive may, with the approval of the General Counsel
and the Board, serve on the board of other corporations or charitable
organizations and engage in charitable activities, community affairs, and
teaching. Executive shall become a member of the Board as of November 3, 2009.
1.2    Employment Period. The employment of Executive under this Agreement shall
continue from and after the Effective Date and shall continue through the third
anniversary of the Effective Date (the “Initial Period”). Commencing on the
third anniversary of the Effective Date and on each anniversary thereafter, the
employment of Executive under this Agreement shall automatically renew and
extend for an additional year, unless one of the parties shall deliver to the
other sixty (60) days’ advance




--------------------------------------------------------------------------------




written notice of the cessation of such automatic renewal. “Employment Period”
shall mean the Initial Period and any automatic extensions of Executive’s
employment under this Agreement. Notwithstanding anything to the contrary
contained herein, the Employment Period is subject to termination prior to the
date of expiration thereof pursuant to this Section 1.2 and Sections 1.3, 1.4
and 1.5.
1.3    Termination Upon Death. If Executive dies during the Employment Period,
Executive’s employment shall automatically terminate on the date of Executive’s
death.
1.4    Termination by the Company.
(a)    The Company may terminate Executive’s employment hereunder upon written
notice to Executive as described in Section 10.5. Such termination shall be
effective upon the date notice of such termination is given pursuant to
Section 10.5 unless such notice shall otherwise provide.
(b)    For purpose of this Agreement, “Cause” means the occurrence of any of the
following events, as determined in the reasonable good faith judgment of the
Board:
(i)the failure of Executive to perform Executive’s material duties (unless such
failure relates to any disability, sickness or injury of Executive) which
failure continues for twenty (20) days after the Company has given written
notice to Executive specifying in reasonable detail the manner in which
Executive has failed to perform such duties and affording opportunity to cure;
(ii)commission by Executive of an act or omission (A) constituting (x) a felony,
(y) dishonesty with respect to the Company or (z) fraud, or (B) that (x) could
reasonably be expected to adversely and materially affect the Company’s business
or reputation, or (y) involves moral turpitude;
(iii)the breach, non-performance or non-observance of any of the material terms
of this Agreement (other than a breach, non-performance or non-observance
described in clause (i) of this Section 1.4(b)), or any other agreement to which
Executive and the Company are parties, by Executive, if such breach,
non-performance or non-observance shall continue beyond a period of twenty
(20) days immediately after written notice thereof given by the Company to
Executive; or
(iv)any breach, non-performance or non-observance of any of Sections 6.3, 6.4,
6.5 or 6.6 of this Agreement; provided, that if such conduct occurs while
Executive is employed hereunder, the Company shall allow Executive an
opportunity for a hearing before the Board prior to any termination of Executive
for Cause.
(c)    Executive shall be deemed to have a “Permanent Disability” for purposes
of this Agreement if Executive is eligible to receive benefits under the
Company’s long‑term disability plan then covering Executive.
1.5    Termination by Executive. Except as otherwise provided herein, Executive
shall give sixty (60) days' notice to the Company prior to the effectiveness of
any resignation of Executive's employment with the Company. Executive's
termination of employment shall be deemed to be on account of "Good Reason" if
(a)(i) the Company gives notice to Executive that, during the Employment Period,
Executive's primary location of employment with the Company will change to a
location that is more than fifty (50) miles from Executive's primary location of
employment with the Company in Chicago, Illinois, if (ii) Executive gives notice
to the Company that the Company has materially failed to comply with any
material term of this Agreement, or (iii) the Company materially reduces
Executive's base salary or benefits coverage, provided that such reduction is
without Executive's consent, is not warranted by the Company's financial




--------------------------------------------------------------------------------




condition, and is not a change that applies uniformly to similarly-situated
Company executives, (b) the Company does not rescind (or otherwise cure) such
event or condition within the sixty (60) day period following the occurrence of
such event or, if applicable, the date of the notice from Executive to the
Company, and (c) Executive resigns his employment within thirty (30) days after
the end of such sixty (60) day cure period. Any notice from Executive to the
Company under Section 1.5(a)(ii) or (iii) shall be provided within thirty (30)
days after Executive first has knowledge of the applicable event or condition.
2.    Compensation.
2.1    Base Salary. As consideration for the services of Executive hereunder,
the Company shall pay Executive an annual base salary (the “Base Salary”),
payable in accordance with the Company’s customary payroll practices as in
effect from time to time. The Board shall perform an annual review of
Executive’s compensation based on Executive’s performance of Executive’s duties
and the Company’s other compensation policies, provided that Executive’s Base
Salary shall not be reduced without Executive’s consent unless such reduction is
part of a comparable overall reduction for members of senior management. The
term Base Salary shall include any changes to the Base Salary from time to time.
2.2     Bonus Programs. For each calendar year, Executive shall be eligible for
an annual bonus in an amount determined by the Compensation Committee of the
Board (the "Compensation Committee") based on Executive's performance of
Executive's duties and the Company's other compensation policies (the "Annual
Bonus") which Annual Bonus for any calendar year shall not be less than 110% of
Executive’s Base Salary. The actual Annual Bonus paid will be based on Company
and Executive performance. Except as otherwise described in this Agreement,
Executive's right to any bonus payable pursuant to this Section 2.2 shall be
contingent upon Executive being employed by the Company on the date the Annual
Bonus is generally paid to executives of the Company.
3.    Equity Awards. Executive shall generally be eligible to participate in
Huron's equity plans from time to time, with the amount of any equity awards,
and the terms and conditions under which they are granted being in the sole
discretion of the Compensation Committee based on Executive's performance of
Executive's duties and the Company's other compensation policies. Such equity
awards shall be subject to the terms of the applicable equity incentive plan of
the Company and granting agreement.    
4.    Benefits and Expenses.
4.1    Benefits. During the Employment Period, Executive shall be eligible to
participate in the various health and welfare benefit plans maintained by the
Company for its similarly-situated key management employees from time to time,
including but not limited to paid vacation, medical and dental insurance, and
disability and life insurance at levels as are provided from time to time to
similarly-situated executives of the Company.
4.2    Business Expenses. During the Employment Period, the Company shall
reimburse Executive for all ordinary, necessary and reasonable travel and other
business expenses incurred by Executive in connection with the performance of
Executive’s duties hereunder, in accordance with the Company policy. Such
reimbursement shall be made upon presentation of itemized expense statements and
such other supporting documentation as the Company may reasonably require. To
the extent that any such reimbursements are taxable to Executive (“Taxable
Reimbursements”), such reimbursements shall be paid to Executive only if (a) the
expenses are incurred and reimbursable pursuant to a reimbursement plan that
provides an objectively determinable nondiscretionary definition of the expenses
that are eligible for reimbursement, and (b) the expenses are incurred during
the Employment Period. With respect to any Taxable Reimbursements, the amount of
the expenses that are eligible for reimbursement during one calendar year may
not affect the amount of reimbursements to be provided in any subsequent
calendar year, the




--------------------------------------------------------------------------------




reimbursement of an eligible expense shall be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred,
and the right to reimbursement of the expenses shall not be subject to
liquidation or exchange for any other benefit.
5.    Compensation After Termination.        
5.1    Termination For Cause; Resignation Without Good Reason. If Executive’s
employment is terminated by the Company for Cause or if Executive resigns his
employment other than for Good Reason during the Employment Period then, except
as required by law, the Company shall have no further obligations to Executive
(except payment of the Base Salary accrued through the date of said
termination), and the Company shall continue to have all other rights available
hereunder (including, without limitation, all rights under the Restrictive
Covenants at law or in equity).        
5.2    Termination Without Cause; Resignation For Good Reason.        
(a)    If, Executive's employment is terminated by the Company without Cause or
Executive resigns for Good Reason, then, subject to the terms and conditions of
this Agreement, Executive shall be entitled to receive the following amounts and
benefits:
(i)     an amount in cash equal to two (2) times the sum of Executive's annual
Base Salary and Target Bonus for the year of termination or resignation
(“Severance Pay”) payable to Executive in one lump sum within sixty (60) days
following Executive’s termination of employment;
(ii)     Continuation of medical benefits for twenty-four (24) months upon the
same terms as exist from time to time for active similarly-situated executives
of the Company, which benefits shall be considered part of, and not in addition
to, any coverage required under COBRA; and
(iii)    An amount in cash equal to the Annual Bonus that Executive would have
earned for the year of termination or resignation had he remained employed for
the year in which his termination or resignation occurs based on satisfaction of
Company performance targets, multiplied by a fraction, the numerator of which is
the number of completed days of employment by Executive (including the date of
termination or resignation) during the year of termination or resignation and
the denominator of which is 365, which amount will be paid to Executive at the
same time that the annual bonus is otherwise payable to the Company’s executives
in accordance with the annual bonus plan.
(b)    The Company shall have no other obligations under this Section 5.2 or
otherwise with respect to Executive’s employment from and after the employment
termination date, and the Company shall continue to have all other rights
available hereunder (including, without limitation, all rights under the
Restrictive Covenants at law or in equity).
5.3    Termination Due To Death, Permanent Disability. If Executive’s employment
is terminated due to Executive’s Permanent Disability or if Executive dies
during the Employment Period, then subject to the terms and conditions of this
Agreement (a) Executive or Executive’s estate, as the case may be, shall be
entitled to receive, in addition to any amounts Executive may be entitled to
receive under the Company’s long-term disability plan or other benefit plans,
payment of Base Salary through the date of termination, and (b) Executive and/or
Executive’s eligible dependents shall receive continuation of medical, dental
and vision benefits upon the same terms as exist immediately prior to the
termination of employment for similarly-situated active executives of the
Company for the six (6)-month period immediately following the termination of
employment (which benefits shall be considered part of, and not in addition to,
any coverage




--------------------------------------------------------------------------------




required under COBRA). The Company shall have no other obligations under this
Section 5.3 or otherwise with respect to Executive’s employment from and after
the termination date, and the Company shall continue to have all other rights
available hereunder (including, without limitation, all rights under the
Restrictive Covenants at law or in equity). Subject to the terms and conditions
of this Agreement, Executive or Executive’s estate shall also be entitled to
receive the following amounts and benefits:
(a)    An amount in cash equal to the then-prevailing target amount of
Executive's Annual Bonus ("Target Bonus") for the year of death or disability
multiplied by a fraction, the numerator of which is the number of completed days
of employment by Executive (including the date of termination or resignation)
during the year of termination or resignation and the denominator of which is
365, which amount will be paid to Executive or Executive’s estate at the same
time that the annual bonus is otherwise payable to the Company’s executives in
accordance with the annual bonus plan.
(b)    Full vesting of any outstanding time-based equity awards granted to
Executive, notwithstanding anything to the contrary that may be delineated in
any equity plan or equity award agreement. Performance based equity will be
treated in accordance with the applicable performance share equity agreement
then in effect.
5.4    This Section Intentionally Left Blank
5.5    Change of Control.
(a)    The provisions of Section 5.2 and 5.3 hereof to the contrary
notwithstanding but subject to the other terms and conditions of this Agreement,
if (i) Executive is terminated by the Company without Cause or Executive resigns
his employment for CoC Good Reason (defined below) in either case during the
period commencing on a Change of Control and ending on the second anniversary of
the Change of Control (such two-year period being the “Protection Period”
hereunder), or (ii) Executive reasonably demonstrates that the Company’s
termination of Executive’s employment (or event which, had it occurred following
a Change of Control, would have constituted CoC Good Reason) prior to a Change
of Control was attributable to or intended to facilitate a Change of Control or
was at the request of or instigation of a third party who was taking steps
reasonably calculated to effect a Change of Control (or otherwise in
contemplation of a Change of Control) and a Change of Control actually occurs
within twelve (12) months of such termination or resignation of Executive (a
“Qualifying Termination”), then, subject to the terms and conditions of this
Agreement, Executive shall be entitled to receive the following payments and
benefits:
(i)an amount in cash equal to two and a half (2.5) times the sum of Executive's
annual Base Salary and Target Bonus for the year of termination or resignation;
(ii)     an amount in cash equal to the then-prevailing target amount of
Executive's Annual Bonus ("Target Bonus") for the year of termination or
resignation multiplied by a fraction, the numerator of which is the number of
completed days of employment by Executive (including the date of termination or
resignation) during the year of termination or resignation and the denominator
of which is 365, which amount will be paid to Executive at the same time that
the annual bonus is otherwise payable to the Company’s executives in accordance
with the annual bonus plan;
(iii)    anything set forth in any equity plan, equity award or any other
provision of this Agreement between the Company and Executive to the contrary
notwithstanding, all of Executive’s outstanding equity grants that were awarded
at or prior to the time of the Change of Control shall fully vest upon the
occurrence of a Qualifying Termination; and




--------------------------------------------------------------------------------




(iv)     continuation of medical benefits thirty (30) months from the date of
such termination or resignation upon the same terms as exist for Executive
immediately prior to the termination or resignation date (which benefits shall
be considered part of, and not in addition to, any coverage required under
COBRA).
Following any termination or resignation of Executive’s employment pursuant to
this Section 5.5, the Company shall continue to have all other rights available
hereunder (including, without limitation, all rights under the Restrictive
Covenants and any restrictive covenants set forth in any plan, award and
agreement applicable to Executive, at law or in equity). Subject to Executive’s
execution of the Release described in Section 5.6, the payments described in
clauses (i) and (ii) (“Change of Control Severance Pay”) shall be paid in a lump
sum within sixty (60) days following Executive’s termination or resignation of
employment (or, in the case of a Qualifying Termination that occurs prior to the
Change of Control, within sixty (60) days following the Change of Control). If
the Qualifying Termination occurs prior to a Change of Control, in addition to
the benefits described in clause (iv) of this Section 5.5(a), Executive shall be
paid a lump sum cash payment equal to the difference between (I) the applicable
premium paid by Executive for continuation of medical benefits under COBRA from
the date of the Qualifying Termination through the date of the Change of Control
(the “Pre-CoC Coverage Period”) and (II) the amount of the applicable premium
that would have been paid by Executive for continuation of medical benefits
during the Pre-CoC Coverage Period had the provisions of Section 5.5(a)(iv) been
given effect from the date of the Qualifying Termination, which payment shall be
made in a lump sum within sixty (60) days following the Change of Control. If
(and to the extent) that the benefits provided pursuant to Section 5.5(a)(iv)
are taxable to Executive and are subject to Section 409A of the Code, the amount
of the expenses that are eligible for reimbursement during one calendar year may
not affect the amount of reimbursements to be provided in any subsequent
calendar year, the reimbursement of an eligible expense shall be made on or
before the last day of the calendar year following the calendar year in which
the expense was incurred, and the right to reimbursement of the expenses shall
not be subject to liquidation or exchange for any other benefit.
(b)    Payments and benefits under Section 5.5(a) shall not be subject to
mitigation or offset, except that medical benefits may be offset by comparable
benefits obtained by Executive in connection with subsequent employment. Nothing
in this Section 5.5 is intended to result in duplication of benefits provided by
other provisions of this Agreement.
(c)    The Change of Control Severance Pay shall be in lieu of the Severance Pay
otherwise for a termination under Section 5.2 of this Agreement and any other
plan or agreement of the Company, whether adopted before or after the date
hereof, which provides severance payments or benefits. For the avoidance of
doubt, Executive shall not be entitled to payments and benefits under both this
Section 5.5 and any other provision of this Section 5 as the result of his
termination of employment.
(d)    If it is determined that any amount, right or benefit paid or payable (or
otherwise provided or to be provided) to Executive by the Company or any of its
affiliates under this Agreement or any other plan, program or arrangement under
which Executive participates or is a party (collectively, the “Payments”), would
constitute an “excess parachute payment” within the meaning of Section 280G of
the Code, subject to the excise tax imposed by Section 4999 of the Code, as
amended from time to time (the “Excise Tax”), then the amount of the Payments
payable to Executive under this Agreement shall be reduced (a “Reduction”) to
the extent necessary so that no portion of such Payments payable to Executive is
subject to the Excise Tax.
All determinations required to be made under this Section 5.5(d) and the
assumptions to be utilized in arriving at such determination, shall be made by
an independent, nationally recognized




--------------------------------------------------------------------------------




accounting firm mutually acceptable to the Company and Executive (the
“Auditor”); provided that in the event a Reduction is required, Executive may
determine which Payments shall be reduced in order to comply with the provisions
of Section 5.5(d). The Auditor shall promptly provide detailed supporting
calculations to both the Company and Executive following any determination that
a Reduction is necessary. All fees and expenses of the Auditor shall be paid by
the Company. All determinations made by the Auditor shall be binding upon the
Company and Executive.
(e)    For purposes of this Agreement, the term “Change of Control” shall be
deemed to have occurred upon the first to occur of the following events:
(i)any Person becomes the Beneficial Owner, directly or indirectly, of common
stock or voting securities of Huron (not including in the amounts beneficially
owned by such Person any common stock or voting securities acquired directly
from Huron or its Affiliates) representing 40% or more of the combined voting
power of Huron’s then outstanding securities; or
(ii)there is consummated a merger or consolidation of Huron or any direct or
indirect subsidiary of Huron with any Person, other than (A) a merger or
consolidation which would result in the voting securities of Huron outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the securities of Huron or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, (B) a merger or
consolidation effected to implement a recapitalization of Huron (or similar
transaction) after which no Person other than existing security holders is or
becomes the Beneficial Owner, directly or indirectly, of securities of Huron
(not including in the amount Beneficially Owned by such Person any common stock
or voting securities acquired directly from Huron or its Affiliates)
representing 50% or more of the combined voting power of Huron’s then
outstanding securities, or (C) a merger or consolidation of a subsidiary of
Huron that does not represent a sale of all or substantially all of the assets
of Huron; or
(iii)the shareholders of Huron approve a plan of complete liquidation or
dissolution of Huron (except for a plan of liquidation or dissolution effected
to implement a recapitalization of Huron addressed in (ii) above); or
(iv)there is consummated an agreement for the sale or disposition of all or
substantially all of the assets of Huron to a Person, other than a sale or
disposition by Huron of all or substantially all of the assets of Huron to an
entity, at least 50% of the combined voting power of the voting securities of
which are owned by shareholders of Huron.
Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred  by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Huron immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Huron immediately
following such transaction or series of transactions.
For purposes of this Change of Control definition, (I) “Beneficial Owner” shall
have the meaning set forth in Rule 13d-3 under the Exchange Act, (II) “Exchange
Act” shall mean the Securities Exchange Act of 1934, as amended from time to
time, (III) “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (w) Huron or any of Huron’s direct or indirect
subsidiaries, (x) a trustee or other fiduciary holding




--------------------------------------------------------------------------------




securities under an employee benefit plan of the Company or any of its
Affiliates, (y) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (z) a corporation owned, directly or indirectly,
by the stockholders of Huron in substantially the same proportions as their
ownership of stock of Huron and (IV) “Affiliate” shall have the meaning set
forth in Rule 12b-2 promulgated under Section 12 of the Exchange Act.
(f)    For purposes of this Section 5.5 (and distinguished from “Good Reason”
provided under certain other circumstances under the Agreement), the term “CoC
Good Reason” means the occurrence of any of the following within the twenty-four
(24) month period following a Change of Control (or prior to a Change of Control
in connection with a Qualifying Termination) without the express written consent
of Executive:
(i)any material breach by the Company of the Agreement;
(ii)any material adverse change in the status, responsibilities or position of
Executive;
(iii)any material reduction in Base Salary or Target Bonus, other than in
connection with an across-the-board reduction in Base Salaries applicable in
like proportions to all similarly situated executives of the Company and any
direct or indirect parent of the Company;
(iv)assignment of duties to Executive that are materially inconsistent with
Executive’s position and responsibilities described in this Agreement,
including, specifically, assignment of a position other than as Chief Executive
Officer of the ultimate parent surviving company surviving the Change of
Control; and
(v)requiring Executive to be principally based at any office or location more
than fifty (50) miles from the current offices of the Company in Chicago,
Illinois.
Notwithstanding the foregoing provisions of this paragraph (f), Executive’s
termination of employment shall be considered to be on account of CoC Good
Reason only if (A) an event or condition occurs which satisfies the foregoing
provisions of this Section 5.5(f), (B) Executive provides the Company with
written notice pursuant to Section 10.5 that he intends to resign for CoC Good
Reason and such written notice includes (I) a designation of at least one of
Section 5.5(f)(i)-(v) (the “Designated Sections”) which Executive believes is
the basis for CoC Good Reason, and (II) specifically describes the events or
conditions Executive is relying upon to satisfy the requirements of the
Designated Sections, (C) as of the thirtieth (30th) day following the Company’s
receipt of such notice from Executive, such events or conditions have not been
corrected in all material respects, and (D) Executive resigns his employment
within sixty (60) days after the date on which Executive first has actual
knowledge of the events or conditions upon which Executive relies upon to
satisfy any of the Designated Sections.
5.6    General Release. Executive acknowledges and agrees that Executive’s right
to receive severance pay and other benefits (including post-termination equity
vesting) pursuant to Section  5.2 and 5.5 of this Agreement (collectively, the
“Severance Benefits”) is contingent upon Executive’s compliance with the
covenants, representations, warranties and agreements set forth in Section 6 of
this Agreement and, except for those payments and benefits required to be made
or provided by law or pursuant to the express terms of a benefit plan or
pursuant to the express terms of this Agreement without a Release (and other
than those benefits to be provided upon death), such Severance Benefits shall be
conditioned upon Executive’s execution and acceptance of the terms and
conditions of, and the




--------------------------------------------------------------------------------




effectiveness of, a general release in the standard form used by the Company at
the time of Executive’s termination of employment. (the “Release”); provided,
however, that such Release shall not require Executive to relinquish any rights
or claims that (a) arise after his execution of the Release, (b) relate to
indemnification or liability insurance pursuant to the Company’s insurance
plans, bylaws or applicable law, or (c) cannot be waived by law. If Executive
fails to comply with the covenants set forth in Section 6 or if Executive fails
to execute the Release or revokes the Release during the seven (7)-day period
following his execution of the Release, then Executive shall not be entitled to
any Severance Benefits. The Company shall provide Executive with the Release
within five (5) days following his termination of employment (or, in the case of
any benefits relating to a Qualifying Termination occurring prior to a Change of
Control, within five (5) days following the Change of Control).
6.    Restrictive Covenants and Agreements.
6.1    Executive’s Acknowledgment. Executive agrees and acknowledges that in
order to assure the Company that it will retain its value and that of the
Business as a going concern, it is necessary that Executive not utilize special
knowledge of the Business and its relationships with customers to compete with
the Company. Executive further acknowledges that:
(a)the Company is and will be engaged in the Business during the Employment
Period and thereafter;
(b)Executive will occupy a position of trust and confidence with the Company,
and during the Employment Period, Executive will become familiar with the
Company’s trade secrets and with other proprietary and Confidential Information
concerning the Company and the Business;
(c)the agreements and covenants contained in this Section 6 and Sections 7, 8
and 9 are essential to protect the Company and the confidentiality of its
Confidential Information (defined below) and near permanent client relationships
as well as goodwill of the Business and compliance with such agreements and
covenants will not impair Executive’s ability to procure subsequent and
comparable employment; and
(d)Executive’s employment with the Company has special, unique and extraordinary
value to the Company and the Company would be irreparably damaged if Executive
were to provide services to any person or entity in violation of the provisions
of this Agreement.
6.2    Confidential Information. As used in this Section 6, “Confidential
Information” shall mean the Company’s trade secrets and other non-public
information relating to the Company or the Business, including, without
limitation, information relating to financial statements, customer identities,
potential customers, employees, suppliers, acquisition targets, servicing
methods, equipment, programs, strategies and information, analyses, marketing
plans and strategies, profit margins and other information developed or used by
the Company in connection with the Business that is not known generally to the
public or the industry and that gives the Company an advantage in the
marketplace. Confidential Information shall not include any information that is
in the public domain or becomes known in the public domain through no wrongful
act on the part of Executive. Executive agrees to deliver to the Company at the
termination of Executive’s employment, or at any other time the Company may
request, all memoranda, notes, plans, records, reports and other documents (and
copies thereof) relating to the Business or the Company or other forms of
Confidential Information which Executive may then possess or have under
Executive’s control.
6.3    Non-Disclosure. Executive agrees that during employment with the Company
and thereafter, Executive shall not reveal to any competitor or other person or
entity (other than current employees of the Company) any Confidential
Information regarding Clients (as defined herein) that




--------------------------------------------------------------------------------




Executive obtains while performing services for the Company. Executive further
agrees that Executive will not use or disclose any Confidential Information of
the Company, other than in connection with Executive’s work for the Company,
until such information becomes generally known in the industry through no fault
of Executive.
Nothing in this Agreement prohibits Executive from reporting an event that
Executive reasonably and in good faith believes is a violation of law to the
relevant law-enforcement agency (such as the Securities and Exchange Commission,
Equal Employment Opportunity Commission, or Department of Labor), or from
cooperating in an investigation conducted by such a government agency. Executive
is hereby provided notice that under the 2016 Defend Trade Secrets Act (DTSA):
(1) no individual will be held criminally or civilly liable under Federal or
State trade secret law for the disclosure of a trade secret (as defined in the
Economic Espionage Act) that: (A) is made in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
made solely for the purpose of reporting or investigating a suspected violation
of law; or, (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal so that it is not made
public; and, (2) an individual who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal, and does not disclose the trade secret, except as permitted
by court order
6.4    Non-Solicitation of Clients. Executive acknowledges that Executive will
learn and develop Confidential Information relating to the Company’s Clients and
relating to the Company’s servicing of those Clients. Executive recognizes that
the Company’s relationships with its Clients are extremely valuable to it and
that the protection of the Company’s relationships with its Clients is
essential.
Accordingly, and in consideration of the Company’s employment of Executive and
the various benefits and payments provided in conjunction therewith, Executive
agrees that during the Employment Period and for the longer period (“Restricted
Period”) thereafter of (i) the period for which Executive is entitled to receive
severance payments under Section 5.2(a)(i) or, if applicable, Section
5.5(a)(ii), or (ii) twelve (12) months following any termination of employment
with the Company, Executive will not, whether or not Executive is then
self-employed or employed by another, directly or through another, provide
services that are the same or similar to those services offered for sale and/or
under any stage of development by the Company at the time of Executive’s
termination, to any Client of the Company whom Executive:
(a)obtained as a Client for the Company; or
(b)consulted with, provided services for, or supervised the provision of
services for during the twelve (12) month period immediately preceding
termination of Executive’s employment; or
(c)submitted or assisted in the submission of a proposal for the provision of
services during the six (6) month period immediately preceding termination of
Executive’s employment.
“Client” shall mean those persons or firms for whom the Company has either
directly or indirectly provided services within the twenty-four (24)-month
period immediately preceding termination of Executive’s employment and therefore
includes both the referral source or entity that consults with the Company and
the entity to which the consultation related. “Client” also includes those
persons or firms to whom Executive has submitted a proposal (or assisted in the
submission of a proposal) to perform services during the six (6) month period
immediately preceding termination of Executive’s employment. For the avoidance
of doubt, for purposes of determining the Restricted Period, the period for
which Executive is entitled to receive severance payments shall be determined
based on the period of Base Salary that is to be




--------------------------------------------------------------------------------




paid to Executive as severance payments, regardless of the period over which the
severance pay is actually paid.
6.5    Non-Interference with Relationships. Executive shall not at any time
during the Restricted Period directly or indirectly solicit, induce or encourage
(a) any executive or employee or other personnel (including contractors) of the
Company, or (b) any customer, Client, supplier, lender, professional advisor or
other business relation of the Company to leave, alter or cease his/her/its
relationship with the Company, for any reason whatsoever. Executive shall not
hire or assist in the hiring of any executive or employee or other personnel
(including contractors) of the Company for that same time period, whether or not
Executive is then self-employed or employed by another business. Executive shall
not at any time directly or indirectly make disparaging remarks about the
Company.


6.6    Noncompetition. While Executive is employed by the Company, and for the
Restricted Period after Executive’s termination of employment with the Company
(whether at the end of the Employment Period or thereafter) for any reason,
Executive agrees that he will not directly or indirectly engage in, assist,
perform services for, establish or open, or have any equity interest (other than
ownership of 5% or less of the outstanding stock of any corporation listed on
any securities exchange) in any person, firm, corporation, or business entity
(whether as an employee, officer, director, agent, security holder, creditor,
consultant, or otherwise) that engages in the Businesses; provided, however,
that for any periods after Executive’s termination of employment with the
Company, the Businesses shall include only those businesses that were conducted
as part of the Businesses at the time of Executive’s termination of employment.
6.7    Modification. If any court of competent jurisdiction shall at any time
deem that the term of any Restrictive Covenant is too lengthy, or the scope or
subject matter of any Restrictive Covenant exceeds the limitations imposed by
applicable law, the parties agree that provisions of Sections 6.3, 6.4, 6.5 and
6.6 shall be amended to the minimum extent necessary such that the provision is
enforceable or permissible by such applicable law and be enforced as amended.
6.8    Representations and Warranties. Executive has made full disclosure to the
Company concerning the existence of, and delivered copies of any documents
relating to, any contractual arrangement (including, but not limited to, any
non-compete or non-solicitation agreement) that Executive has with any current
or former employer which agreement purports to be in effect as of the Effective
Date or the dates of Executive’s intended employment with the Company (other
than the Prior Agreement). Executive represents, warrants and covenants to the
Company that (a) Executive is not a party to or bound by any employment
agreement, noncompete, nonsolicitation (of customers or employees),
nondisturbance (of customers, employees or vendors), or confidentiality
agreement with any previous employer or any other person or entity that would be
violated by Executive’s acceptance of this position or which would interfere in
any material respect with the performance of Executive’s duties with the
Company, and (b) that Executive will not use any confidential information or
trade secrets of any person or party other than the Company in connection with
the performance of Executive’s duties with the Company (except as may be
permitted pursuant to non-disclosure agreements with clients).
7.    Ownership of Intellectual Property. All intellectual property, ideas,
inventions, writings, software and Confidential Information created or conceived
by Executive alone or with others while employed with the Company that relate to
the Company’s business or clients or work assigned to Executive by the Company
(collectively, “Materials”) constitute “work made for hire” and are the
exclusive property of the Company. If for any reason any Materials cannot
legally constitute a “work made for hire,” then this Agreement shall operate as
an irrevocable assignment and agreement to assign to the Company all right,
title and interest in such Materials. Executive will promptly disclose to the
Company in writing all Materials developed during his employment with the
Company, and Executive will execute such documents as may




--------------------------------------------------------------------------------




be necessary to evidence his assignment(s) of all right, title and interest in
Materials to the Company. If Executive claims ownership in any intellectual
property, ideas or inventions that predate his employment with the Company, then
Executive will disclose such claims in writing to the Company’s Human Resources
Department before commencing any work for the Company.
8.    Effect on Termination. If, for any reason, this Agreement shall terminate
or Executive’s employment with the Company shall terminate, then,
notwithstanding such termination, those provisions contained in this Section 8
and Sections 6, 7, 9 and 10 hereof shall survive and thereafter remain in full
force and effect.
9.    Remedies.
9.1    Non-Exclusive Remedy for Restrictive Covenants. Executive acknowledges
and agrees that the covenants set forth in Sections 6.3, 6.4, 6.5 and 6.6 of
this Agreement (collectively, the “Restrictive Covenants”) are reasonable and
necessary for the protection of the Company’s business interests, that
irreparable injury will result to the Company if Executive breaches any of the
terms of the Restrictive Covenants, and that in the event of Executive’s actual
or threatened breach of any such Restrictive Covenants, the Company will have no
adequate remedy at law. Executive accordingly agrees that in the event of any
actual or threatened breach by Executive of any of the Restrictive Covenants,
the Company shall be entitled to immediate temporary injunctive and other
equitable relief, without the necessity of showing actual monetary damages or
the posting of bond. Nothing contained herein shall be construed as prohibiting
the Company from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of damages.
9.2    Arbitration. Except as set forth in Section 9.1, any controversy or claim
arising out of or related to (i) this Agreement, (ii) the breach thereof,
(iii) Executive’s employment with the Company or the termination of such
employment, or (iv) Employment Discrimination, shall be settled by arbitration
in Chicago, Illinois before a single arbitrator administered by the American
Arbitration Association (“AAA”) under its National Rules for the Resolution of
Employment Disputes, amended and restated effective as of January 1, 2004 (the
“Employment Rules”), and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. Notwithstanding the foregoing,
Rule R-34 of the AAA’s Commercial Arbitration Rules amended and restated
effective as of September 1, 2007 (instead of Rule 27 of the Employment
Rules) shall apply to interim measures. References herein to any arbitration
rule(s) shall be construed as referring to such rule(s) as amended or renumbered
from time to time and to any successor rules. References to the AAA include any
successor organization. “Employment Discrimination” means any discrimination
against or harassment of Executive in connection with Executive’s employment
with the Company or the termination of such employment, including any
discrimination or harassment prohibited under federal, state or local statute or
other applicable law, including the Age Discrimination in Employment Act, Title
VII of the Civil Rights Act of 1964, the Americans with Disability Act or any
similar federal, state or local statute.
10.    Miscellaneous.
10.1    Assignment. Executive may not assign any of Executive’s rights or
obligations hereunder without the written consent of the Company. Except as
otherwise expressly provided herein, all covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto shall bind and inure
to the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not. In connection with a Change of Control, the Company
shall cause a successor to the Company to explicitly assume and agree to be
bound by this Agreement and any such successor shall explicitly assume and agree
to be bound by this Agreement.




--------------------------------------------------------------------------------




10.2    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity and without invalidating the remainder of this
Agreement.
10.3    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.
10.4    Descriptive Headings; Interpretation. The descriptive headings in this
Agreement are inserted for convenience of reference only and are not intended to
be part of or to affect the meaning or interpretation of this Agreement. The use
of the word “including” in this Agreement shall be by way of example rather than
by limitation.
10.5    Notices. All notices, demands or other communications to be given under
or by reason of the provisions of this Agreement shall be in writing and shall
be deemed to have been duly given if (a) delivered personally to the recipient,
(b) sent to the recipient by reputable express courier service (charges
prepaid) or mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid, or (c) transmitted by telecopy or
electronic mail to the recipient. Such notices, demands and other communications
shall be sent to the addresses indicated below:
To the Company:
Huron Consulting Group Inc.

550 West Van Buren Street
Chicago, IL 60607
Attention:    Patty Olsen
Facsimile:    (312) 583-8701
To Executive:
James H. Roth

or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party. The date in which such notice shall be deemed given shall be (w) the date
of receipt if personally delivered, (x) three (3) business days after the date
of mailing if sent by certified or registered mail, (y) one business day after
the date of delivery to the overnight courier if sent by overnight courier or
(z) the next business day after the date of transmittal by telecopy.
10.6    Preamble; Preliminary Recitals. The Preliminary Recitals set forth in
the Preamble hereto are hereby incorporated and made part of this Agreement.
10.7    Taxes. All compensation payable to Executive from the Company shall be
subject to all applicable withholding taxes, normal payroll withholding and any
other amounts required by law to be withheld.
10.8    Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement sets forth the entire understanding of the parties, and supersedes and
preempts all prior oral or written understandings and agreements with respect to
the subject matter hereof, including the Prior Agreement, as amended.
10.9    Governing Law. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the State of Illinois without giving effect to provisions thereof regarding
conflict of laws.




--------------------------------------------------------------------------------




10.10    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party
hereto.
10.11    Amendment and Waivers. Any provisions of the Agreement may be amended
or waived only with the prior written consent of the Company and Executive.
10.12    Additional Section 409A Provisions. Notwithstanding any provision
contained in this Agreement to the contrary, if (a) any payment hereunder is
subject to Section 409A of the Code, (b) such payment is to be paid on account
of Executive’s separation from service (within the meaning of Section 409A of
the Code), and (c) Executive is a “specified employee” (within the meaning of
Section 409A(a)(2)(B) of the Code), then such payment shall be delayed, if
necessary, until the first day of the seventh month following Executive’s
separation from service (or, if later, the date on which such payment is
otherwise to be paid under this Agreement). With respect to any payments
hereunder that are subject to Section 409A of the Code and that are payable on
account of a separation from service, the determination of whether Executive has
had a separation from service shall be determined in accordance with Section
409A of the Code. It is the intention of both the Company and Executive that the
benefits and rights to which Executive could be entitled in connection with
termination of employment comply with Section 409A of the Code and the Treasury
Regulations and other guidance promulgated or issued thereunder, and the
provisions of this Agreement shall be construed in a manner consistent with that
intention. If Executive or the Company believes, at any time, that any such
benefit or right does not so comply, it shall promptly advise the other and
shall negotiate reasonably and in good faith to amend the terms of such benefits
and rights such that they comply with Section 409A of the Code (with the most
limited possible economic effect on Executive and on the Company). Neither the
Company nor Executive, individually or in combination, may accelerate any
payment or benefit that is subject to Section 409A of the Code, except in
compliance with Section 409A and the provisions of this Agreement, and no amount
that is subject to Section 409A shall be paid prior to the earliest date on
which it may be paid without violating Section 409A. For purposes of applying
the provisions of Section 409A to this Agreement, each separately identified
amount to which Executive is entitled under this Agreement shall be treated as a
separate payment. In addition, to the extent permissible under Section 409Aof
the Code, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates written below.
COMPANY:


HURON CONSULTING GROUP INC.                         
By:
 
/s/ Patricia L. Olsen
Its:
 
CHRO and VP of HR
Date:
 
January 5, 2017



 


James H. Roth
    /s/ James H. Roth
 
James H. Roth
(print name)
 
 
 
January 5, 2017
Date
 
 





